Exhibit 10.13

 

Compensation of Directors of Curis, Inc.

 

As of March 1, 2005, cash compensation for non-employee directors of Curis, Inc.
was set at the following amounts: $15,000 as an annual retainer; $1,500 for each
board meeting attended in person; and $750 for each telephonic board meeting.
Non-employee directors who are members of a committee of the board of directors
receive cash compensation in the amount of $1,500 for each committee meeting
attended in person on a day other than a day on which a board meeting is held
and $750 for each telephonic committee meeting. In addition, each non-employee
director who is a chairman of a committee of the board receives an annual
retainer of $5,000. James R. Tobin, chairman of the compensation committee,
elected to waive his annual committee chairman retainer for the fiscal year
ended December 31, 2004.

 

The chairman of the board of directors of Curis, Inc. receives, as compensation
for his service as a director, $10,000 per month plus a payment for his annual
health insurance expense, which equaled $9,713 for the fiscal year ended
December 31, 2004. Non-employee directors are reimbursed for reasonable
out-of-pocket expenses incurred in attending any board or committee meetings.

 

Directors who are employees of Curis, Inc. are not compensated for their
attendance at board or committee meetings.

 

Pursuant to the 2000 Director Stock Option Plan of Curis, Inc., each
non-employee director receives options to purchase 25,000 shares of the common
stock of Curis, Inc. on the date of his or her initial election to the board of
directors. These option grants vest ratably over four years on (a) the first
anniversary of the date of grant and (b) the day before the annual meeting of
stockholders each year thereafter. No further vesting occurs with respect to an
option granted after the optionee ceases to be a non-employee director. In
addition, each non-employee director, other than a director who was initially
elected to the board at any such annual meeting or, if previously, at any time
after the prior year’s annual meeting, receives options to purchase 5,000 shares
of common stock on the date of each annual meeting of stockholders, provided
that such director continues to serve as a director immediately after such
annual meeting. The options granted annually are fully vested on the date of
grant. The exercise price of options granted under the plan equals the closing
price of the common stock on the date of grant as reported on the Nasdaq
National Market, or such other nationally recognized exchange or trading system
if the common stock is no longer traded on the Nasdaq National Market.
Immediately prior to the occurrence of an acquisition event, as defined in the
2000 Director Stock Option Plan, each outstanding option granted under the plan
becomes fully vested. Options granted under the plan terminate, and may no
longer be exercised, on the earlier of (i) the date ten years after the grant
date of such option or (ii) the first anniversary of the date on which the
optionee ceases to serve as a director; provided, however, that in the event
that a non-employee director has served as a director for at least five years,
each option held by such director terminates, and may no longer be exercised, on
the date ten years after the grant date of the applicable option.

 

In addition to the above, each of the directors is eligible to receive stock
options and stock awards under the 2000 Stock Incentive Plan of Curis, Inc.